Citation Nr: 0114661	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  92-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
rhinoplasty.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a lung contusion.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
February 1952 to February 1955, and from January 1969 to 
January 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO).  By 
September 1991 rating decision, the RO found that rating 
decisions of December 10, 1971 and March 15, 1973, both of 
which denied service connection for a cervical spine 
disorder, did not involve clear and unmistakable error.  By 
April 1992 rating decision, the RO denied an evaluation in 
excess of 10 percent for residuals of a lung contusion.  By 
October 1994 rating decision, the RO denied service 
connection for a right upper extremity disorder, residuals of 
rhinoplasty, and residuals of a right little finger fracture.

In March 1994 and January 1997, the Board remanded the case 
for additional development of the evidence and for due 
process considerations.  Thereafter, by October 1999 
decision, the Board denied service connection for residuals 
of a right little finger fracture and found that the December 
10, 1971 rating decision denying service connection for a 
cervical spine injury involved clear and unmistakable error.  
(The Board found the issue of whether there was clear and 
mistakable error in the subsequent March 15, 1973 rating 
decision denying service connection for a cervical spine 
injury was rendered moot by such determination).  Also, the 
Board remanded the issues of service connection for 
rhinoplasty residuals and right upper extremity disorder and 
the issue of entitlement to an rating in excess of 10 percent 
for residuals of a lung contusion for additional development 
of the evidence.

While the matter was in remand status, by December 2000 
rating decision, the RO granted service connection for upper 
extremity radiculopathy.  The RO determined that this 
disability was part and parcel of the veteran's service 
connected cervical spine disability and rated the entire 
disability as 10 percent disabling from January 11, 1973.  
The grant of service connection for upper extremity 
radiculopathy constitutes a full award of the benefit sought 
on appeal with respect to the issue of service connection for 
a right upper extremity disability.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  As there is no jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of compensation level or effective date for this 
disability, those issues are not now in appellate status.  
Id. at 1158.

It is noted that in October 1992, the veteran testified at a 
Board hearing in Washington, D.C.  By December 1996 letter, 
he was informed that the Member of the Board before whom he 
had testified was no longer employed by the Board; he was 
advised of his right to have another hearing before a 
different Board Member.  In January 1997, he elected to 
attend another Board hearing; that hearing was held by the 
undersigned in August 1999 in San Antonio, Texas.

Finally, the Board notes that by September 1998 rating 
decision, the RO denied service connection for chronic 
obstructive pulmonary disease.  Although the veteran was 
notified of the decision and his procedural and appellate 
rights by September 1998 letter, he did not appeal that 
determination within the applicable time period.  

Generally, RO decisions which are unappealed become final and 
may not thereafter be reopened and granted based on the same 
factual basis.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.1103 (1999).  However, if new and material evidence is 
furnished with respect to a disallowed claim, VA shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).  In that regard, it is noted 
that in a June 2000 medical opinion, a VA examiner indicated 
that his review of the veteran's claims folder revealed that 
the veteran had been treated in service on several occasions 
for bronchitis.  Based on this evidence, he concluded that 
the veteran's current chronic obstructive pulmonary disease 
should be "service-connected."  The Board finds that this 
evidence provides a sufficient basis on which to infer a 
claim of service connection for chronic obstructive pulmonary 
disease, based on new and material evidence.  Since this 
matter has not yet been adjudicated, and as it is not 
inextricably intertwined with the issues now before the 
Board, it is referred to the RO for adjudication.


FINDINGS OF FACT

1.  Ameliorative surgery performed during the veteran's 
active service to correct a pre-service nasal condition 
caused an increase in the severity of that condition.  

2.  The residuals of a contusion to the lung include X-ray 
findings of pleural thickening and fibrotic changes and no 
more than mild shortness of breath; his severe respiratory 
symptoms have been attributed by competent medical opinion to 
his nonservice-connected chronic obstructive pulmonary 
disease.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of rhinoplasty is 
warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 4.3, 3.306 (2000).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a lung contusion have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 4.97, 
Diagnostic Code 6810 (prior to October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is noted initially that recent legislation, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  This 
newly-enacted law provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In this case, the Board concludes that VA has fully met its 
statutory obligations to the veteran under VCAA.  The record 
contains pertinent treatment records and the veteran has been 
afforded VA medical examinations in connection the claims.  
He has also been properly notified of the necessary to 
complete his application.  After a review of the record, the 
Board find that there is sufficient evidence to render an 
equitable decision on his claims.  To the extent necessary, 
therefore, VA has fully satisfied its obligations to the 
veteran under VCAA.

I.  Factual Background

The veteran's service enlistment medical examination report 
is not of record.  His in-service medical records show that 
in October 1952, he underwent a septectomy for deflection of 
his nasal septum after he complained of difficulty breathing 
and multiple recurrent colds.  At that time, it was noted 
that his deviated nasal septum was a congenital abnormality 
which had existed prior to service.  The surgery was 
reportedly completed with no complications, although the 
veteran developed an upper respiratory infection which 
resolved in approximately one week.  The surgery apparently 
failed to relieve his symptoms of difficulty breathing and in 
February 1953, his physician concluded that a rhinoplasty was 
necessary.  The following month, the veteran was transferred 
to Bethesda Naval Hospital for a rhinoplasty.  At that time, 
the diagnosis was deflection of nasal septum due to trauma 
and it was noted that this condition had existed prior to 
service.  Records of the veteran's rhinoplasty at Bethesda 
Naval Hospital are not of record.

Subsequent service medical records show that in January 1970, 
the veteran sustained injuries in a helicopter crash in 
Vietnam, including a lung contusion and fractured ribs.  The 
following month, he was hospitalized for treatment of 
pneumonia after he developed a fever and an infiltrate in the 
right lower lobe and left lingula.  On hospital discharge in 
April 1970, it was noted that pulmonary function testing was 
normal and that X-rays revealed clearing of the lesions.  He 
was discharged to duty with the recommendation to increase 
his physical activity to improve his pulmonary function.  

On January 1971 service discharge medical examination, the 
veteran's nose and sinuses were normal on clinical 
evaluation.  Chest X-ray studies showed scarring of both 
diaphragms with tenting and scarring of the left costophrenic 
angle with deviation of the trachea to the left.  There were 
no signs of acute pulmonary infiltration.  

In March 1971, the veteran filed claims of service connection 
for several disabilities, including lung and nasal 
disabilities.  On VA medical examination in July 1971, he 
gave a history of breaking his nose as a child and reported 
having two nasal surgeries in service.  On examination, the 
external nose was slightly displaced to the left and somewhat 
flattened and broad, causing minimal disfigurement.  The left 
vestibule was about 1/2 the size of the right due to scar 
tissue.  The diagnoses were residuals of rhinoplasty and old 
nasal fracture with minimal disfigurement.  

At a July 1971 VA pulmonary examination, the veteran 
complained of dyspnea on exertion.  Pulmonary function 
testing was normal.  X-ray examination showed streaky 
fibrotic changes in the left mid and lower lung field with 
thickening of the left lateral chest wall pleura.  The 
diagnosis was hemopneumothorax in 1970 with residual pleural 
thickening of the left lung.  

By December 1971 rating decision, the RO denied service 
connection for residuals of a rhinoplasty and nasal fracture, 
and granted service connection for residuals of lung 
contusion, assigning it a 10 percent rating under Diagnostic 
Code 6810.  (This 10 percent rating has remained in effect to 
date; thus, it is protected from reduction.  38 C.F.R. 
3.951(b) (2000)).  The veteran was notified of this decision 
by January 1972 letter, but he did not appeal within the 
applicable time period; thus, the December 1971 rating 
decision became final.  

In March 1992, the veteran requested an increased rating for 
his lung disability.  In support of his claim, he submitted a 
March 1991 VA pulmonary function test showing FVC (forced 
vital capacity) of 76 percent predicted; FEV-1 (forced 
expiratory volume in one second) of 70 percent predicted; and 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO) of 71 percent predicted.  The 
interpretation was a mild obstructive airway disease and 
normal DLCO when corrected for volume. 

At a Board hearing in Washington, D.C. in October 1992, the 
veteran testified that he developed emphysema in 1988 or 1989 
and was having trouble breathing.  At his hearing, he also 
raised a claim of service connection for residuals of a 
rhinoplasty.  He testified that he sought treatment in 
service after he experienced frequent nosebleeds and trouble 
breathing.  He indicated that his first surgery just 
flattened his nose but did not correct his breathing.  He 
indicated that he was then sent to Bethesda for rhinoplasty.  
After the surgery, he stated he developed an infection which 
prevented additional surgery.  He reported that he eventually 
had that surgery after his separation from service.  

At his October 1992 hearing, the veteran submitted copies of 
chest X-rays dated in February and December 1988.  These X-
ray reports contain impressions of extensive pleural scarring 
in the left lung base, attributed to pleural reaction from 
prior injury, as well as changes suggestive of early 
emphysematous involvement of the lungs.  Also submitted were 
private medical records showing that in October 1979, the 
veteran underwent rhinoplasty to repair a perforated nasal 
septum at a private medical facility.  

In February 1998, the veteran underwent VA medical 
examination at which he reported a productive cough; he 
denied a history of sputum, hemoptysis, or anorexia/weight 
loss.  In addition, he reported shortness of breath with 
exertion and periodic wheezing.  He stated that he currently 
took no pulmonary medication, although he required 
antibiotics approximately once per year due to bronchitis or 
pneumonia.  On examination, the lungs exhibited occasional 
expiratory rhonchi.  The diagnosis was contusion of lungs, 
following helicopter accident, and chronic obstructive 
pulmonary disease with a history of recurrent bronchitis.  

In March 1998, VA pulmonary function testing of the veteran 
showed FVC of 24 percent predicted; FEV-1 of 23 percent 
predicted; and FEV-1/FVC of 95 percent predicted.  The 
results were interpreted as showing a mixed pattern of mild 
restrictive lung disease with severe obstructive disease of 
the large and small airway.  

In an August 1998 addendum to the February 1998 VA 
examination report, the examiner indicated that a February 
1998 chest X-ray had shown a long plaque of pleural 
thickening involving the left hemithorax and the left 
costophrenic angle.  The lung fields otherwise showed 
overinflation compatible with chronic obstructive pulmonary 
disease.  He noted that pulmonary function tests showed a 
mixed pattern with mild restrictive lung disease and severe 
obstructive disease of the large and small airways.  The 
examiner commented that the restrictive lung disease was a 
residual of the lung contusion and that the obstructive 
pulmonary disease was a consequence of a long smoking 
history.

By September 1998 rating decision, the RO denied service 
connection for chronic obstructive pulmonary disease.  
Although he was notified of this decision and his procedural 
and appellate rights by September 1998 letter, the veteran 
did not appeal this determination within the applicable time 
period and, thus, it is final.  

Thereafter, the RO obtained VA outpatient treatment records 
dated from October 1997 to July 1999.  These records include 
a pulmonary function test conducted in March 1998.  The 
results of this study showed FVC of 22 percent predicted; 
FEV-1 of 19 percent predicted; and FEV-1/FVC of 85 percent 
predicted.  The results were interpreted as showing moderate 
obstruction and mild volume of restriction possibly secondary 
to obesity.  

In July 1999, a private ear, nose, and throat specialist 
indicated that he had examined the veteran in July 1999.  At 
that time, the veteran gave a history of nasal surgery in 
1953 which resulted in a saddled deformity in his nose which 
was bone grafted, although the bone graft failed due to 
infection.  He noted that in 1979, the veteran underwent a 
successful bone graft which limited the saddled deformity.  
He noted that currently the veteran had external scarring of 
the nose but could breathe through both sides.  He indicated 
that it appeared that the veteran "had complications of 
nasal septal surgery in the military in the 1950's for which 
[he] had . . . reconstructive surgery [in 1979]."  

At his August 1999 Board hearing, the veteran again described 
his lung symptoms and detailed his in-service nasal 
surgeries.  

On May 2000 VA medical examination, the veteran reported that 
he had been involved in a helicopter accident in Vietnam, 
sustaining multiple injuries, including a lung contusion.  He 
indicated that he thereafter developed a recurrent fever and 
pneumonia and was treated with antibiotics.  He stated that 
since that time, he had had bronchitis about every two to 
three years.  He indicated that he had symptoms of a 
productive cough and dyspnea on exertion.  He denied taking 
any medication, but indicated that he was treated with 
medications for bronchitis approximately once every two to 
three years.  The diagnoses included contusion of lung 
following helicopter accident in 1969, resulting in pleural 
thickening involving the left hemothorax and the left 
costophrenic angle, some thickening of the apical area, and 
some fibrotic changes on the lower lung field by chest X-ray.  
The examiner noted that previous pulmonary function studies 
showed restricted lung disease which could cause complaints 
of shortness of breath.  Also diagnosed was chronic 
bronchitis and cigarette smoking causing obstructive lung 
disease on pulmonary function study contributing to the 
complaint of shortness of breath.  After reviewing the 
veteran's medical records, the examiner concluded that the 
veteran's current lung problem started after the helicopter 
accident resulting in contusion of the lung with scarring, in 
addition to recurrent bronchitis.  

Also at the May 2000 VA medical examination, the veteran gave 
information regarding his nose problem.  He indicated that he 
had a history of a broken nose as a child and difficulty 
breathing through his nose.  He indicated that his pre-
service breathing problems became worse in service and he 
sought medical treatment.  He stated that his physician 
performed surgery in 1953 to correct the deviated nasal 
septum; however, he reported that this surgery was 
unsuccessful and he continued to have obstructive nasal 
symptoms.  Therefore, in 1954, he stated he had surgery at 
Bethesda Naval Hospital where a septorhinoplasty with a bone 
graft was performed.  However, an infection thereafter set in 
and the bone graft shifted out of place.  Because of the 
infection, he indicated that he was unable to undergo 
additional surgery, and he was transferred from the area.  He 
stated that he was separated from service and never had 
corrective surgery until 1979, when a private physician 
performed surgery to correct his problems.  On physical 
examination, the veteran's nose exhibited a 40 percent 
obstruction of the right and a 20 percent obstruction of the 
left.  The diagnoses included surgeries to the nose starting 
in 1953, septoplasty in 1954.  The examiner noted that the 
veteran's rhinoseptoplasty was complicated by infection 
resulting in septal perforation and saddle nose deformity, 
requiring more surgery in 1979.  The examiner also indicated 
that his review of the medical records made it unclear 
whether the deviated nasal septum occurred prior to service; 
however, he indicated that the surgeries in service were 
complicated by infection resulting in perforated nasal septum 
and saddle nose deformity.

In a June 2000 addendum, the VA examiner indicated that he 
had again reviewed the veteran's claims folder, including 
prior pulmonary function studies.  Based on his review, he 
indicated his opinion that the majority of the veteran's 
respiratory symptoms were related to his obstructive lung 
disease, secondary to bronchitis.  He stated that the only 
symptom attributable to the veteran's service-connected 
residuals of a lung contusion was shortness of breath, a 
symptom which was also attributable to his obstructive lung 
disease.  In that regard, the examiner indicated that it was 
more likely than not that the veteran's symptoms of shortness 
of breath were attributable to his obstructive lung disease.  
He also noted that the veteran had been treated for recurrent 
bronchitis in service and that his current obstructive lung 
disease was therefore "service connected."  

II.  Service connection for residuals of a rhinoplasty

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for a pre-existing disorder may be allowed 
on an aggravation basis, when the evidence demonstrates that 
there is an increase in the disability during service, unless 
there is a showing that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2000).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. 3.303(c), 4.9 (2000).  Service connection may, 
however, be granted for disability due to in-service 
aggravation of such a condition due to superimposed disease 
or injury.  See VA O.G.C. Prec. Op. No. 82-90, 55 Fed. Reg. 
45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The veteran claims entitlement to service connection for 
residuals of a rhinoplasty.  In essence, he appears to 
concede that he had a nasal condition prior to entering 
service, but claims that his condition was aggravated in 
service as a result of complications from surgeries performed 
therein.  

Initially, the Board notes that the veteran's enlistment 
medical examination report is not of record.  Thus, a 
presumption of a sound condition at service entrance 
initially attaches in this case.  38 U.S.C.A. § 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (2000); see also Crowe v. 
Brown, 7 Vet. App. 238 (1994).

The burden of proof is now on VA to rebut the presumption of 
soundness by producing clear and unmistakable evidence that 
the veteran's nasal condition existed prior to service.  The 
U.S. Court of Veterans Appeals (Court) has described this 
burden as "a formidable one," Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993), and has held that in determining whether 
there is clear and unmistakable evidence that the disorder 
existed prior to service, the Board must conduct an impartial 
and thorough review of all the evidence of record.  Crowe, 7 
Vet. App at 245-6.

The Court has emphasized that VA's burden to rebut the 
presumption of soundness is not merely evidence that is 
"cogent and compelling," i.e., a sufficient showing; 
rather, it is evidence that is clear and unmistakable.  The 
Court noted that "the word 'unmistakable' means that an item 
cannot be misinterpreted and misunderstood, i.e., it is 
undebatable."  Vanerson v. West, 12 Vet. App. 254, 259 
(1999).

As to the breadth of the inquiry in determining whether the 
presumption of soundness has been rebutted, the U.S. Court of 
Appeals for the Federal Circuit has emphasized that 38 C.F.R. 
§ 3.304(b)(2) provides that the fact finder should consider 
all medically accepted evidence bearing on whether the 
service member was suffering from the disease or injury in 
question prior to induction and should give weight to 
particular evidence based on accepted medical standards and 
medical knowledge regarding the known characteristics of 
particular diseases.  In particular, the regulation permits 
the fact finder to consider records made "prior to, during 
or subsequent to service" concerning the inception of the 
disease.  See Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

In this case, the Board finds that there sufficient evidence 
of record to rebut the presumption of sound condition at 
service entrance.  This evidence consists of service medical 
records showing consistent notations to the effect that the 
veteran's nasal condition was congenital and/or preexisted 
service.  There is also no indication in the service medical 
records, nor does the veteran contend, that he sustained any 
in-service nasal trauma, resulting in a deviated nasal 
septum.  In addition, the Board notes that the veteran has 
repeatedly testified that he experienced trouble breathing 
prior to his service entrance.  The Board considers the 
evidence set forth above to be persuasive and strong, 
sufficient to meet the standards of clear and unmistakable 
evidence of the existence of a pre-service disorder.  38 
C.F.R. § 3.304.  Thus, the Board concludes that the veteran's 
nasal condition preexisted his period of active service, and 
that, therefore, the presumption of a sound condition is 
rebutted in this case.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.

Next, the question becomes whether the preexisting disorder 
was aggravated in service.  Upon review of the evidence of 
record, the Board concludes that ameliorative surgery 
performed during the veteran's period of active service to 
correct his pre-service nasal condition caused an increase in 
the severity of that condition.  38 C.F.R. § 3.306 (b)(1) 
(2000).  This finding is based on the May 2000 conclusions of 
the VA medical examiner who, after reviewing the veteran's 
medical records, concluded that the nasal surgeries performed 
in service were complicated by infection.  He concluded that 
these complications resulted in a perforated nasal septum and 
saddle nose deformity, which required correction with a 
rhinoplasty in 1979.  Based on these findings, and in light 
of the fact that the veteran currently exhibits external 
nasal scarring as well as obstruction of the nostrils due to 
the rhinoplasty, the Board finds that service connection for 
residuals of a rhinoplasty is warranted on the basis of 
aggravation.  Id.  

III.  An evaluation in excess of 10 percent for residuals of 
a lung contusion

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2000).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2000).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The veteran's service-connected lung disability is evaluated 
under the schedular criteria applicable to the respiratory 
system.  See 38 C.F.R. § 4.97.  Here, the Board notes that by 
regulatory amendment effective October 7, 1996, changes were 
made to the schedular criteria for evaluating certain 
respiratory diseases.  See 61 Fed. Reg. 46,720 (Sept. 5, 
1996). 

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, it is necessary to 
determine whether the amended regulations or the previously 
existing regulations are more favorable to the veteran.

VA General Counsel has held that determinations of whether an 
amended regulation is more beneficial to a claimant than 
prior provisions must be made on a case-by-case basis.  VA 
O.G.C. Prec. Op. No. 11-97; 62 Fed. Reg. 37,953 (1997).  
Accordingly, when there is a pertinent change in a regulation 
while a claim is on appeal, the Board must take two 
sequential steps.  First, it must determine whether the 
amended regulation is more favorable to the claimant than the 
prior regulation.  Second, it must apply the more favorable 
provision to the facts of the case.  

However, the Board observes that the revised regulations do 
not allow for retroactive application.  In fact, when the 
Secretary adopted the revised rating schedule and published 
it in the Federal Register, the publication clearly stated an 
effective date of October 7, 1996.  As the revised 
regulations expressly provide an effective date and contain 
no provision for retroactive applicability, the Board finds 
that their retroactive application is not warranted.


Diagnostic Code 6810, the criteria in effect prior to October 
7, 1996 for rating serofibrinous pleurisy, specifically 
provided that chronic pleurisy, fibrous, following lobar 
pneumonia and other acute diseases of the lungs or pleural 
cavity, without empyema, was not considered a disabling 
condition, except where there was diaphragmatic pleurisy, 
pain in the chest, obliteration of costophrenic angles, or 
tenting of the diaphragm.  38 C.F.R. § 4.97, Code 6810 (in 
effect prior to October 7, 1996).

Effective October 7, 1996, chronic pleural effusion or 
fibrosis is evaluated under a general formula which is used 
to rate all restrictive lung disease.  38 C.F.R. § 4.97, Code 
6845.  Those criteria provide for a 10 percent evaluation 
where restrictive lung disease is manifested by FEV-1 of 71 
to 80 percent predicted, or by FEV-1/FVC of 71 to 80 percent, 
or by DLCO (SB) 66 to 80 percent predicted.  A 30 percent 
evaluation is warranted where restrictive lung disease is 
manifested by FEV-1 of 56 to 70 percent predicted, or by FEV-
1/FVC of 56 to 70 percent, or by DLCO (SB) 56 to 65 percent 
predicted.  A 60 percent rating is warranted where pulmonary 
function testing reveal that FEV-1 is 40 to 55 percent 
predicted; FEV-1/FVC is 40 to 55 percent; or where DLCO (SB) 
is 56 to 65 percent predicted.  A 100 percent rating is 
warranted where pulmonary function testing reveal that FEV-1 
is less than 40 percent predicted; FEV-1/FVC is less than 40 
percent; where DLCO (SB) is 40 percent predicted; where 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption; where there is cor pulmonale (right heart 
failure); where there is right ventricular hypertrophy; where 
there is pulmonary hypertension; (shown by echo or cardiac 
catheterization); where there are episodes of acute 
respiratory failure; or where outpatient oxygen therapy is 
required.  Id.

With respect to evaluation of the veteran's residuals of a 
lung contusion, the Board must initially address the 
schedular criteria more favorable to him in this instance.  
Karnas, supra.  Based on the facts of this case, the Board 
finds that the schedular criteria in effect prior to October 
7, 1996, are most favorable to the veteran.  Based on the 
medical evidence of record, the veteran has both service-
connected residuals of a lung contusion and nonservice-
connected chronic obstructive pulmonary disease.  According 
to the medical evidence of record, the majority of the 
veteran's current respiratory symptomatology, including the 
findings of pulmonary function studies, are attributable to 
the nonservice-connected chronic obstructive pulmonary 
disease.  Thus, these symptoms may not be considered by the 
Board in evaluation of the service-connected residuals of a 
lung contusion.  38 C.F.R. § 4.14 (2000).  As Code 6845, the 
current criteria for rating chronic pleural effusion or 
fibrosis, only provides for rating the effects of restrictive 
lung disease, the Board finds that its application is 
inappropriate in this instance, as the veteran's symptoms are 
due to his nonservice-connected chronic obstructive pulmonary 
disease, not his service-connected pleurisy.

As to the current evaluation of the veteran's residuals of 
lung contusion, the Board notes that Code 6810 provides for 
only one evaluation, 10 percent.  The Board also stresses its 
determination that application of Code 6845 is inappropriate 
in this case, given the current clinical evidence of record.  
Admittedly, Code 6845 provides for evaluations in excess of 
10 percent, but the record indicates that the veteran's 
reduced lung capacity and obstructive ventilatory defect are 
primarily caused by a nonservice-connected disorder.  In 
fact, the only symptoms which are residuals of his in-service 
lung contusion are X-ray abnormalities and some mild 
shortness of breath.  In effect, application of Code 6845 
would result in evaluation of the veteran's current level of 
disability caused by a nonservice-connected disorder.  That 
is not the purpose of the rating schedule.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Thus, as the veteran is currently in 
receipt of the maximum schedular rating available for 
symptomatology resulting from his service-connected residuals 
of a lung contusion, a rating in excess of 10 percent for 
that disability is not warranted.  38 C.F.R. § 4.97, Code 
6810 (effective prior to October 7, 1996).


ORDER

Service connection for residuals of rhinoplasty is granted.  

A rating in excess of 10 percent for residuals of a lung 
contusion is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

